Citation Nr: 1031371	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a
	claim of entitlement to service connection for lumbar disc 
disability.

2.	Entitlement to service connection for right hip pain to 
include as secondary to 
	lumbar disc disability.

3.	Entitlement to service connection for left leg nerve damage to 
include as 
	secondary to lumbar disc disability.

4.	Entitlement to service connection for right knee disability.

5.	Entitlement to service connection for left knee disability.

6.	Entitlement to service connection for right ankle disability.

7.	Entitlement to service connection for left ankle disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2).

The appellant is a veteran who served on active duty from July 
1980 to September 1984.  The appellant also served in the Army 
National Guard from January 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Regional 
Office (RO) in Muskogee, Oklahoma.  In October 2006, jurisdiction 
of the Veteran's claims file was transferred to the RO in 
Wichita, Kansas.  The Veteran properly withdrew his request for a 
hearing before the Board in an October 2006 statement.  See 38 
C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.	A May 1995 rating decision denied the Veteran's claim of 
entitlement to service connection for a lumbar disc 
disability.  The Veteran was properly notified of the adverse 
decision and his appellate rights, but did not file a notice 
of disagreement within one year of the notice of the rating 
decision.

2.	Evidence received since the May 1995 rating decision is 
cumulative of the evidence of record at the time of the May 
1995 denial and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a lumbar disc disability nor does it raise a reasonable 
possibility of substantiating the Veteran's claim of service 
connection.

3.	On October 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal from appellate consideration of the 
following service connection claims was requested: right hip 
pain, including as secondary to lumbar disc disability, left 
leg nerve damage, including as secondary to lumbar disc 
disability, right knee disability, left knee disability, right 
ankle disability, and left ankle disability.


CONCLUSIONS OF LAW

1.	The May 1995 rating decision which denied the Veteran's claim 
of service connection for a lumbar disc disability is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

2.	New and material evidence has not been submitted for the claim 
of entitlement to service connection for a lumbar disc 
disability and the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).

3.	The criteria for the Veteran's withdrawal of the appeal of 
service connection for right hip pain have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2009).

4.	The criteria for the Veteran's withdrawal of the appeal of 
service connection for left leg nerve damage have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2009).

5.	The criteria for the Veteran's withdrawal of the appeal of 
service connection for right knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2009).

6.	The criteria for the Veteran's withdrawal of the appeal of 
service connection for left knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2009).

7.	The criteria for the Veteran's withdrawal of the appeal of 
service connection for right ankle disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2009).

8.	The criteria for the Veteran's withdrawal of the appeal of 
service connection for left ankle disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's petition to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2005.  That letter advised the Veteran of 
the information necessary to reopen his claim, and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection claims, 
the appellant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  This notice was provided in the 
August 2005 letter.  Notice of the degree of disability and 
effective dates of Dingess was not provided.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against the 
claim for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Board also notes the Veteran filed a Notice 
of Disagreement in December 2005 and requested VA to get all 
current VA treatment records.  These records were obtained and 
added to the claims file.  The Veteran has not identified any 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an 
examination in association with his petition to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error exists.  
See id.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

I.	New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable." The term "active military, naval, or 
air service" includes active duty, and "any period of active duty 
for training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 
inactive duty training (INACDUTRA) is defined, in part, as duty, 
other than full-time duty, under sections, 502, 503, 504, or 505 
of title 32 of the U. S. Code or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard service, 
service connection may only be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is generally not legally 
merited when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim for service connection for a 
lumbar disc disability in September 1994.  The claim was denied 
in a May 1995 rating decision, of which the appellant was 
notified in that same month.  The appellant did not appeal the 
decision and thus, the May 1995 rating decision is final.  38 
U.S.C.A. §§ 7104, 7105.  The appellant's next communication with 
the RO was to refile his claim in July 2005.

The Veteran alleges he was injured in an off-duty basketball game 
in 1992 and underwent a laminectomy as a result of injuring his 
back.  The Veteran further contends that 4 months after his 
surgery, as part of his duties with the Army National Guard, he 
was required to drive in a convoy a distance close to 480 miles.  
The Veteran alleges his back injury was aggravated as a result of 
driving in this convoy and his claim of service connection for 
lumbar disc disability should be granted.

At the time of the May 1995 denial, the evidence of record 
included the Veteran's service treatment records and private 
treatment records.  The RO determined that the Veteran suffered 
from a back condition that existed prior to service.  The RO 
further found there was no evidence to show that the Veteran's 
back disorder was aggravated permanently during his National 
Guard service.

Following his application to reopen his claim, the Veteran 
submitted additional, current VA treatment records from VAMC in 
Muskogee, Oklahoma.  The VA treatment records show the Veteran 
had been treated for a lumbar disc disability in 1993 and was 
currently still experiencing pain in his back.  (See VA treatment 
record November 2005).  The Veteran also submitted a personal 
statement in support of his claim.  The statement reiterated that 
the Veteran suffered a back injury which required surgery in 1993 
and that he contends his back pain was aggravated after driving 
in a convoy during his National Guard duties.  Reopening is not 
warranted on the basis of this evidence.

The evidence provided by the appellant after the May 1995 
decision is either duplicative of evidence previously considered 
or does not pertain to the grounds of the prior, final denial.  
The VAMC records from Muskogee reference that the Veteran states 
standing and walking for long periods of time aggravate his back, 
but do not go further to provide a causation.  The Veteran is 
required to prove that his lumbar disc disability was incurred in 
service or that there is a nexus between his active service and 
the current diagnosis of lumbar disc disability.  The records do 
not show that the Veteran's lumbar disc disability was caused in 
service or that it was permanently aggravated because of his in-
service duties.  The personal statement by the Veteran is 
duplicative of his claim that his back injury was aggravated by 
his in-service duties of having to drive in a convoy for 480 
miles.  The Board finds that new and material evidence has not 
been received.  The petition to reopen the claim of service 
connection for a lumbar disc disability is denied.  See 38 C.F.R. 
§ 3.156(a).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's petition to reopen.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the petition must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.	 Service Connection

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn the 
following service connection claims: right hip pain, including as 
secondary to lumbar disc disability, left leg nerve damage, 
including as secondary to lumbar disc disability, right knee 
disability, left knee disability, right ankle disability, and 
left ankle disability.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration on these 
claims.  Accordingly, the Board does not have jurisdiction to 
review these claims and they are dismissed.

ORDER

The petition to reopen the claim of service connection for a 
lumbar disc disability is denied.
The claim of service connection for right hip pain is dismissed.

The claim of service connection for left leg nerve damage is 
dismissed.

The claim of service connection for a right knee disability is 
dismissed.

The claim of service connection for a left knee disability is 
dismissed.

The claim of service connection for a right ankle disability is 
dismissed.

The claim of service connection for a left ankle disability is 
dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


